Per Curiam.

In 1937, the parties entered into certain written leases for two commercial units located in premises 305-313 Bast 45th Street, in the borough of Manhattan, city of New York, for a term expiring January 31, 1948. In 1942, agreements were executed by the parties extending the terms of the leases for one year or until January 31, 1949, and further providing that the tenant might have an option to cancel on sixty days’ notice. The matter of the rent to be paid does not appear to have been the subject of renegotiation. In any event it was in no wise affected by the 1942 agreements. After January 31, 1949, the landlord presented a petition for the fixation of emergency rent under subdivision (e) of section 2 of the Commercial Rent Law (L. 1945, ch. 3, as amd.). This petition has been dismissed on the ground that the extended term was a new tenancy and, therefore, the section has no application. In view of what we deem to be the purpose of the 1947 amendment to subdivision (e) of *907section 2 of the statute (L. 1947, ch. 822), we hold that the tenant on expiration of the extended term had been in possession under leases and extensions continuously in force since 1937 and, therefore, it was error to dismiss the landlord’s petition.
The orders should be reversed, with $20 costs and disbursements to appellants, and the matter remitted to the Special Term for the purpose of determining a reasonable rent in accordance with the statute.
Peek, P. J., Grlennon, Dore, Cohn and Callahan, JJ., concur.
Orders unanimously reversed, with $20 costs and disbursements to the appellant, and the matter remitted to the Special Term for the purpose of determining a reasonable rent in accordance with the statute. [See post, p. 936.]